Citation Nr: 0928564	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for a pulmonary 
condition (to include pulmonary hypertension and 
fibrosis), claimed as secondary to exposure to mustard 
gas, for accrued benefits purposes.

2.	Entitlement to service connection for ankylosing 
spondylitis, claimed as secondary to exposure to mustard 
gas, for accrued benefits purposes.

3.	Entitlement to service connection for esophageal 
dysmotility, claimed as secondary to exposure to mustard 
gas, for accrued benefits purposes.

4.	Entitlement to service connection for gastroparesis, 
claimed as secondary to exposure to mustard gas, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 
1967 and had additional periods of reserve service until May 
1973.  The Veteran died in June 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

Although the Board regrets the delay to the appellant, 
additional development is necessary before the Board can 
decide these claims.  

At the time of his death, the Veteran had pending claims for 
service connection for a pulmonary condition, service 
connection for ankylosing spondylosis, service connection for 
esophageal dysmotility and service connection for 
gastroparesis, all claimed as secondary to mustard gas 
exposure during reserve service.  

The Veteran's statements indicated that mustard gas was 
rubbed on his arm during Chemical, Biological and 
Radiological training at Fort Lewis.  The Veteran's personnel 
records show that he participated in Chemical Biological and 
Radiological (CBR) training for 2 weeks in 1968 and completed 
CBR training on April 18, 1970; however, the record does not 
currently contain sufficient evidence to determine whether 
the Veteran would have had exposure to mustard gas during 
such training.  Therefore, on remand, the AMC/ RO should 
contact the Chemical Corps at Fort Lewis in order to 
determine whether the Veteran would have been exposed to 
mustard gas during a CBR training course in 1968 or 1970. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Chemical Corps at Fort 
Lewis to determine whether CBR training 
for 2 weeks in 1968 or on April 18,  1970 
would have included exposure to mustard 
gas.  The RO should request that the 
Chemical Corps describe the manner in 
which exposure to mustard gas would have 
occurred.

2.  Thereafter, the claims should be 
readjudicated. If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and 
should be afforded an opportunity to 
respond.  The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



